Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 3/22/2021.
2.  Claims 1-13 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claims 1-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim language in the following claims is not clearly understood:					(i) It is unclear whether “an event sequence” (line 6 of claim 1, lines 4 and 6 of claim 2, line 7 of claim 3, lines 2-3 of claim 4) refers to “an event sequence” (lines 2-3 of claim 1).  Correction is required.
(ii) It is unclear whether “an alternative representation” (line 6 of claim 1, lines 6-7 of claim 2) refers to “an alternative representation” (line 2 of claim 1).  Correction is required.
(iii) It is unclear whether “a plurality of event histories” (lines 3 and 7-8 of claim 3, line 2 of claim 4) refers to “a plurality of event histories” (line 3 of claim 1).  Correction is required.
(iv) It is unclear whether “an event sequence” (line 6 of claim 7, lines 4 and 7 of claim 8, line 7 of claim 9, lines 2-3 of claim 10) refers to “an event sequence” (lines 2-3 of claim 7).  Correction is required.
(v) It is unclear whether “an alternative representation” (line 6 of claim 7, lines 7-9 of claim 8) refers to “an alternative representation” (line 2 of claim 7).  Correction is required.
(vi) It is unclear whether “a plurality of event histories” (lines 3 and 8 of claim 9, lines 2-3 of claim 10) refers to “a plurality of event histories” (line 3 of claim 7).  Correction is required.
(vii) It is unclear whether “an event sequence” (line 8 of claim 13) refers to “an event sequence” (lines 4-5 of claim 13).  Correction is required.
(viii) It is unclear whether “an alternative representation” (line 8 of claim 13) refers to “an alternative representation” (line 4 of claim 13).  Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims appear to define the metes and bounds of an invention without claiming associated computer hardware required for execution.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.  Claims 1-4, 7-10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nie U.S Publication No. 2020/0104234.
As to claim 1, Nie teaches an information processing apparatus comprising: 
a determination unit determining an alternative representation (…a log editor 128 that is adapted to, for each identified repeating event in the event log, replace the repeating event in the event log with the identifier associated with the group that the repeating event is a member of. In this way, pre-processed (i.e. modified version) of the event log is provided wherein the repeated events detailed therein are less obfuscating…, paragraph 0062 page 4) of an event sequence represented by a plurality of event histories (…Obtain Event Log - for example, obtaining and construct an event log with events represented in an ordered event sequence…, paragraph 0067 pages 4-5), by use of dictionary data (…a modelling component 122 that is adapted to obtain an events embedding model representative of relationships between a plurality of events of one or more processes. More specifically, the events embedding model comprises a vector representation of relationships between a plurality of events…, paragraph 0054 page 4); and 
an output unit outputting information including the determined alternative representation (…generating an output signal based on the modified event log (i.e. the new version of the event log obtained after replacing the repeating events in the event log with identifiers in accordance with a proposed embodiment). The output signal may thus be provided to a user or data analysis apparatus for the purpose of data analysis or processing for example…, paragraph 0020 page 2; …generate an output signal 130 representative of the processed event log. In other words, processing the even log in accordance with a proposed embodiment, an output signal 130 representative of the processed (e.g. refined or improved) event log is generated…, paragraph 0063 page 4), wherein the dictionary data indicate an event sequence and an alternative representation relating to the event sequence in association with each other (…for each identified repeating event in the event log, replace the repeating event in the event log with the identifier associated with the group that the repeating event is a member of…, paragraph 0062 page 4).  
As to claim 2, Nie further teaches the determination unit extracts one or more partial event sequences matching any event sequence indicated in the dictionary data from an event sequence including the event history of each event caused by an operation of an identical operation subject and determines an alternative representation relating to an event sequence in the dictionary data matching the partial event sequence as an alternative representation relating to the partial event sequence (…for each identified repeating event in the event log, replace the repeating event in the event log with the identifier associated with the group that the repeating event is a member of…, paragraph 0062 page 4).  
As to claim 3, Nie further teaches the determination unit acquires an event history sequence indicating a plurality of event histories and classifies the plurality of event histories included in the event history sequence into a group for each operation subject of an event and, for the each group, extracts a partial event sequence matching any event sequence indicated in the dictionary data from an event sequence including a plurality of event histories included in the group (…for each identified repeating event in the event log, replace the repeating event in the event log with the identifier associated with the group that the repeating event is a member of…, paragraph 0062 page 4;  …Identify and Cluster Repeated Events—for example, identify repeating events in the event log, add sequence identifier representing order of event occurrences (e.g. [A B1 C B2 D E B3], [A1 B4 C1 B5 D1 B6 E1 B7 F B8] . . . ), cluster events into groups based on an events embedding model (Group 1=[B1, B2, B8], Group 2=[B3, B4], Group 3=[B6, B7], and Group 4=[B5]). Also remove outlier group with only single member, i.e. Group 4 Replace Repeated Events with Group Identifier—for example, associate each group with a respective identifier (e.g. Group 1=B1, Group 2=B2, Group 3=B3) and, for each identified repeating event in the event log, replace with the identifier associated with the group that the repeating event is a member of…, paragraph 0067 pages 4-5).  
As to claim 4, Nie further teaches with regard to an event sequence including a plurality of event histories, the output unit generates an event sequence by replacing the each partial event sequence extracted from the event sequence with the alternative representation matching the partial event sequence and outputs information representing the generated event sequence (…generating an output signal based on the modified event log (i.e. the new version of the event log obtained after replacing the repeating events in the event log with identifiers in accordance with a proposed embodiment). The output signal may thus be provided to a user or data analysis apparatus for the purpose of data analysis or processing for example…, paragraph 0020 page 2; …generate an output signal 130 representative of the processed event log. In other words, processing the even log in accordance with a proposed embodiment, an output signal 130 representative of the processed (e.g. refined or improved) event log is generated…, paragraph 0063 page 4).  
As to claims 7-10, note the discussions of claims 1-4 above, respectively. 
As to claim 13, note the discussion of claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nie.
As to claim 5, Nie does not explicitly teaches the alternative representation indicated by the dictionary data includes identification information of a function, and the event sequence indicated by the dictionary data indicates a sequence of an event caused by execution of the function determined by the associated identification information.  
However, Nie teaches the event log comprises a log of event occurrences for an executed process (…the event log comprising a log of event occurrences for an executed process…, paragraph 0007 page 1).  Nie further teaches the process could be of an application having functions executed as API calls (…The application 460 of the computer 400 may represent various processes…, paragraph 0095 page 7; … the application 460 can be written as a procedure programming language, which has functions, for example but not limited to API calls…, paragraph 0097 page 7).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Nie reference to include executing a function of a process, recording such event in the event log, and providing identification information for the function because by adding these steps, the system could process the event log so that repeating events are less obfuscating but information regarding process structure and/or event contexts is maintained, as disclosed by Nie (paragraph 0008 page 1).
As to claim 6, Nie as modified further teaches the function is an application programming interface (… the application 460 can be written as a procedure programming language, which has functions, for example but not limited to API calls…, paragraph 0097 page 7).  Note the discussion of claim 5 above for the reason of modifying the reference.
As to claims 11-12, note the discussions of claims 5-6 above, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 10,764,149 discloses a plurality of events logs for a plurality of selections of group IDs are generated with each events log including a sequence of network events selected from the network events based on the selection of group IDs for that events log.
U.S Patent No. 10,942,937 discloses detecting a first event in the storage system, identifying data associated with the first event, parsing the data according to a logging protocol, and storing the parsed data in a database.
U.S Patent No. 11,043,298 discloses creating event sequences from event data and then providing a visual analysis of event sequences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194